Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is in response to Application filed on 4/30/2019 in which claims 16-35 were presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/30/2019 was considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation in claim 28 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: grip means in claim 17.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 16-31 and 34-35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yao (U.S. Pub. No. 2015/0306441 A1).

Regarding claim 16, Yao discloses a sports garment (See Figs. 1A-8B) comprising 
a body formed of a resilient fabric material (100) and 
one or more treatment regions (in the form of bands 110) including a treatment material having a higher modulus of elasticity than the resilient fabric material (See claim 8 and para. 0035), 
wherein at least a portion of the treatment regions is configured (capable) to grip or adhere, in use, at least partially and/or proprioceptively to the body of a wearer (Abstract discloses that the bands generates resistance against body movement which was interpreted as gripping to the body of the wearer at those treatment regions where the bands are located).

Regarding claim 17, Yao discloses a sports garment wherein at least a portion of the treatment regions (110) comprises grip means (resistant material) woven into a base fabric (See para. 0026).

Regarding claim 18, Yao discloses a sports garment wherein the grip means (resistant material) comprises a higher tack than each of the base fabric and the resilient fabric material (because as explained above the bands having a higher modulus of elasticity than the resilient fabric material).

Regarding claim 19, Yao discloses a sports garment wherein the grip means comprises an elastane material (para. 0034 describe elastic rubber).

Regarding claim 20, Yao discloses a sports garment wherein the body is tubular (See Figs. 1A-8B because it is made to fit a tubular human body) and the one or more treatment regions (110) comprise at least two treatment bands formed in or on or secured to the body (See Figs. 1A-8B in the form of bands secured to the body), the treatment bands comprising the grip means (See above which is the resistant material), extending about the tubular body and joining, crossing or overlapping one another to describe a treatment region which circumscribes, in use, the body part of a wearer (See Figs. 1A-8B).

Regarding claim 21, Yao discloses a sports garment wherein the at least two treatment bands (110) extend along opposing helical paths converging toward and diverge from one another along the tubular body (See Figs. 4A-4B).

Regarding claim 22, Yao discloses a sports garment wherein the treatment bands join or cross in a region located, in use, between the rhomboid muscles of a wearer (See Fig. 8B).

Regarding claims 23-24, Yao discloses a sports garment wherein at least one of the treatment bands extends, in use, over and/or along and/or beside one or more external abdominal oblique muscles of a wearer (See Figs. 8A-B).

Regarding claims 25-26, Yao discloses a sports garment wherein at least one treatment bands extends, in use, around and/or over the shoulder and/or along and/or over the arm of a wearer (See Fig. 8B).

Regarding claim 27, Yao discloses a sports garment comprising trousers with a pair of leg portions for covering the legs of a wearer joined together by a pelvic portion for covering the pelvis and crotch of a wearer (See Figs. 1A-7C).

Regarding claim 28, Yao discloses a sports garment wherein at least one of the treatment bands extends, in use, over and/or along and/or around at least part of the iliopsaos and/or pectineus muscles of a wearer (See Figs. 5A-5C).

Regarding claims 29-30, Yao discloses a sports garment wherein at least one of the treatment bands extends, in use, over and/or under and/or around at least part of the gluteus muscles of a wearer (See Fig. 5C).

Regarding claim 31, Yao discloses a sports garment wherein at least one of the treatment bands extends, in use, over and/or under and/or around at least part of the patella of a wearer (See Figs. 1A-5C).

Regarding claim 34, Yao discloses a sports garment (See Figs. 1A-8B) comprising 
a tubular body formed of a resilient fabric material (100 because it is made to fit tubular human shaped body) and 
one or more treatment regions (in the form of bands 110) including a treatment material having a higher modulus of elasticity than the resilient fabric material (See claim 8 and para. 0035), 
wherein at least a portion of the treatment regions is configured (capable) to grip or adhere, in use, at least partially and/or proprioceptively to the body of a wearer (Abstract discloses that the bands generates resistance against body movement which was interpreted as gripping to the body of the wearer at those treatment regions where the bands are located).

Regarding claim 35, Yao discloses a sports garment wherein at least one of the at least two treatment bands is incorporated into or integral with the body (because they are woven into the bands as described above and para. 0026).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Yao (U.S. Pub. No. 2015/0306441 A1) in view of Kostrzewski (U.S. Patent No. 9,144,252 B1).

Regarding claim 32, Yao discloses the invention substantially as claimed above.
Yao does not disclose that the at least one of the treatment bands extends, in use, over and/or along and/or around at least part of the calf muscle of a wearer.
However, Kostrzewski teaches yet another sport garment (See Fig. 2) having base material (230) and treatment bands (426) extends, in use, over and/or along and/or around at least part of the calf muscle of a wearer as shown in Fig. 2.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured Yao garment with treatment bands (426) extends over and/or along and/or around at least part of the calf muscle of a wearer as taught by Kostrzewski in order to enhance treatment of the calf muscles.

Regarding claim 33, Yao discloses a sports garment comprising trousers with a pair of leg portions for covering the legs of a wearer joined together by a pelvic portion for covering the pelvis and crotch of a wearer (See Figs. 1A-7C);
wherein at least one of the treatment bands extends, in use, over and/or along and/or around at least part of the iliopsaos and/or pectineus muscles of a wearer (See Figs. 5A-5C);
wherein at least one of the treatment bands extends, in use, over and/or under and/or around at least part of the gluteus muscles of a wearer (See Fig. 5C);
wherein at least one of the treatment bands extends, in use, over and/or under and/or around at least part of the patella of a wearer (See Figs. 1A-5C).
Yao does not disclose that the at least one of the treatment bands extends, in use, over and/or along and/or around at least part of the calf muscle of a wearer.
However, Kostrzewski teaches yet another sport garment (See Fig. 2) having base material (230) and treatment bands (426) extends, in use, over and/or along and/or around at least part of the calf muscle of a wearer as shown in Fig. 2.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured Yao garment with treatment bands (426) extends over and/or along and/or around at least part of the calf muscle of a wearer as taught by Kostrzewski in order to enhance treatment of the calf muscles.

Conclusion
The prior art made of record and not relied upon is considered (See PTO-892) pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563. The examiner can normally be reached Monday-Friday 8 am-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED ANNIS/           Primary Examiner, Art Unit 3732